internal_revenue_service number release date index number --------------- ---------------------------------------------------------- ------------------------------------------------------------ --------------- ---------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b05 plr-133644-16 date april legend issuer ----------------------------------------------------- ---------------------------------- ------------------------------------------ county ------------------------------------------------------------------------------- ---------------------------------------------- hospital ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- ---------------------- state a state b school -------------- -------- ----------------------------------------------- bonds ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------ plr-133644-16 date date dear -------------- ------------------ ------------------- this responds to issuer’s request for a ruling that the agreement described below will not result in private_business_use of the hospital under sec_141 of the internal_revenue_code the code facts and representations issuer makes the following representations issuer is a nonprofit public benefit corporation duly organized and existing under the laws of state a issuer was formed to assist county in financing capital improvements and acquisitions and qualifies as an on behalf of issuer with respect to county under revrul_63_20 1963_1_cb_24 and revproc_82_26 1982_1_cb_476 the bonds are currently outstanding and were issued on behalf of county by issuer to finance or refinance hospital although hospital is owned by issuer while the bonds are outstanding county has exclusive beneficial possession of hospital and will become owner of hospital upon retirement of the bonds hospital is operated by county under the control and direction of the county board_of supervisors hospital is an adult and pediatric medical_care facility which includes operating rooms trauma center radiology services intensive care units a birthing center and complete pulmonary services hospital is also an accredited teaching hospital and offers training programs for nursing students medical residents and allied health professionals attending local universities and colleges teaching hospital arrangements provide mutual benefit to the hospital and the students by providing -----------------------------expertise for the hospital while allowing the students more contact with patients the teaching hospital and students are able to collaborate in and stay current on the most advanced methods of delivery of medical_care and assist with serving community members including those that are economically disadvantaged hospital plans to enter into an arrangement the agreement with school a state b nonprofit organization pursuant to the agreement and because it is a teaching hospital county will make the hospital facilities available for the provision of clinical practice experience for pharmacy students of school in clinical rotations plr-133644-16 school will select the students and faculty instructors and will develop the curriculum educational activities and proposed activities for the students school will maintain all attendance and academic records of students and will ensure that each student and faculty instructor possesses all appropriate and necessary licenses permits registrations and certificates required under federal state and local law school will require each faculty instructor and each student to complete hospital orientation prior to rotating at hospital as well as complete training as specified from time to time by hospital including but not limited to hospital’s training for workforce members related to patient information privacy and confidentiality school will also require that each student and each faculty instructor comply with all applicable hospital rules regulations policies and procedures when rotating at hospital facilities hospital does not guarantee availability of its facilities at all times or the number of students or faculty instructors that it may be able to accommodate at any particular time hospital will have the right to immediately remove any student or faculty instructor from hospital if it determines that the student or faculty instructor is jeopardizing hospital’s licensing accreditation or the health and safety of patients visitors or staff school will be required to maintain at its sole cost and expense worker’s compensation insurance as well as professional liability insurance for the activities of its students and faculty instructors under the agreement no payment or other form of compensation will be made by county or hospital to school or vice versa under the agreement the agreement will have a retroactive starting date of date and an ending date of date a term of five years the parties have not yet signed the agreement there is no provision of the agreement allowing school to have any input on the annual budget of hospital capital expenditures with respect to hospital any disposition of property that is part of hospital any rates charged for use of hospital or the general nature and type of use of hospital county bears all risk of loss upon damage or destruction to hospital school is not entitled to and will not take any_tax position that is inconsistent with being a service provider to county with respect to hospital school has no role or relationship with county that in effect limits school’s ability to exercise rights including cancellation rights under the agreement none of the voting power of the county board_of supervisors is vested in school or its board members officers and employees there are no persons that serve both on the county board_of supervisors and the board_of school and county and school are not related parties within the meaning of sec_1_150-1 of the income_tax regulations as of date the term of the agreement is not greater than the lesser_of years or percent of the weighted average reasonably expected economic life of hospital plr-133644-16 law and analysis sec_103 of the internal_revenue_code the code provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that except as otherwise provided an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by a person other than a governmental_unit sec_1_141-3 provides that the percent private_business_use_test is met if more than percent of the proceeds of an issue is used in a trade_or_business sec_141 generally provides that the term private_business_use for purposes of sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for purposes of sec_141 use as a member of the general_public shall not be taken into account sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue and for this purpose the use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the direct and indirect uses of proceeds sec_1_141-3 generally provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract plr-133644-16 sec_1_141-3 provides with certain exceptions that the lease of financed property to a nongovernmental person is private_business_use of that property for this purpose any arrangement that is properly characterized as a lease for federal_income_tax purposes is treated as a lease in determining whether a management_contract is properly characterized as a lease it is necessary to consider all of the facts and circumstances including i the degree of control_over the property that is exercised by a nongovernmental person and ii whether a nongovernmental person bears risk of loss of the financed property sec_1_141-3 provides with certain exceptions that a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract revproc_2017_13 2017_6_irb_787 provides safe_harbor conditions under which a management_contract does not result in private_business_use under sec_141 if a management_contract meets all of the applicable conditions of dollar_figure through dollar_figure of the revenue_procedure the contract does not result in private_business_use section dollar_figure of revproc_2017_13 provides in part that payments to the service provider under the contract must be reasonable_compensation for services rendered during the term of the contract the contract must not provide to the service provider a share of net profits from the operation of the facility and the contract must not in substance impose upon the service provider the burden of bearing any share of net losses from the operation of the managed property section dollar_figure of revproc_2017_13 provides in part that the term of the contract including all renewal options as defined in sec_1_141-1 must not be greater than the lesser_of years or percent of the weighted average reasonably expected economic life of the managed property for this purpose economic life is determined in the same manner as under sec_147 as of the beginning of the term of the contract section dollar_figure of revproc_2017_13 provides in part that the qualified user must exercise a significant degree of control_over the use of the managed property this control plr-133644-16 requirement is met if the contract requires the qualified user to approve the annual budget of the managed property capital expenditures with respect to the managed property each disposition of property that is part of the managed property rates charged for_the_use_of the managed property and the general nature and type of use of the managed property for example the type of services section dollar_figure of revproc_2017_13 provides in part that the qualified user must bear the risk of loss upon damage or destruction of the managed property for example due to force majeure section dollar_figure of revproc_2017_13 provides in part that the service provider must agree that it is not entitled to and will not take any_tax position that is inconsistent with being a service provider to the qualified user with respect to the managed property section dollar_figure of revproc_2017_13 provides that the service provider must not have any role or relationship with the qualified user that in effect substantially limits the qualified user’s ability to exercise its rights under the contract based on all the facts and circumstances and as a safe_harbor a service provider will not be treated as having a role or relationship prohibited under sec_5 of the revenue_procedure if a no more than percent of the voting power of the governing body of the qualified user is vested in the directors officers shareholders partners members and employees of the service provider in the aggregate b the governing body of the qualified user does not include the chief_executive_officer of the service provider or the chairperson or equivalent executive of the service provider’s governing body and c the chief_executive_officer of the service provider is not the chief_executive_officer of the qualified user or any of the qualified user’s related parties as defined in sec_1_150-1 we conclude that the agreement is a management_contract as defined in sec_1 b ii because school provides services to hospital has no control of hospital and does not bear the risk of loss of hospital however we also conclude that the agreement does not meet all of the safe_harbor conditions under revproc_2017_13 thus whether or not the agreement results in private_business_use of the hospital depends on the facts and circumstances we conclude that it does not result in private_business_use the safe harbors of revproc_2017_13 are useful reference points for this analysis there is no payment of compensation from county to school for the services provided by school the school also bears no share of the costs of or losses from the operation of hospital thus the school does not participate in the net profits from the operation of hospital the contract has a term of five years and does not exceed the lesser_of years or percent of hospital’s remaining economic life county bears all risk of loss upon damage or destruction to hospital school is not entitled to and will not take any_tax plr-133644-16 position that is inconsistent with being a service provider to county with respect to hospital school has no role or relationship with county that in effect substantially limits county’s ability to exercise its rights under the agreement similarly under the agreement the school has no right to provide input on the annual budget of hospital capital expenditures with respect to hospital any disposition of property that is part of hospital any rates charged for use of hospital or the general nature and type of use of hospital conclusion under the facts and circumstances of this case we conclude that the agreement does not result in private_business_use of hospital under sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to each of issuer’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by issuer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions products by _________________________ timothy l jones senior counsel branch
